IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TRECIA & CHARLES SULLIVAN,                : No. 94 MM 2015
                                          :
                   Petitioners            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
DR. STEVEN HAYWOOD AND DR.                :
HAYWOOD AND ASSOCIATES,                   :
                                          :
                   Respondents            :


                                       ORDER


PER CURIAM
      AND NOW, this 27th day of August, 2015, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.